COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Candice L. Griffin, Relator

Appellate case number:      01-19-00545-CV

Trial court case number:    97725-F

Trial court:                300th District Court of Brazoria County

        This Court’s July 25, 2019 Order requested a response to the petition for a writ of
mandamus filed by relator, Candice L. Griffin, and noted, while relator’s petition made a
request for a stay, relator did not file a motion for temporary relief that complies with Rule
52.10(a). See TEX. R. APP. P. 52.3(j), (k), 52.7(a)(2), 52.10(a). Later on July 25, 2019,
relator filed a “Supplement to Petition for Writ of Mandamus with Notice that Relator’s
Petition for Writ of Mandamus Contained a Request for Temporary Relief” to notify this
Court that her petition included a request to stay the trial commencing on July 29, 2019,
that complies with Rule 52.10(a). However, the Clerk of this Court’s records do not reflect
that relator has filed a separate motion for temporary relief that complies with Rule
52.10(a). See TEX. R. APP. P. 52.10(a)(1) (“[t]he relator may file a motion to stay any
underlying proceedings or for any other temporary relief pending the court’s action on the
petition.”) (emphasis added).

        Accordingly, the Court orders relator to file a separate motion for temporary
relief that complies with Rule 52.10(a). See TEX. R. APP. P. 52.10(a)(1). Relator’s motion
for temporary relief, if any, shall be filed by 3:00pm Friday, July 26, 2019, if relator
requests to stay the trial commencing on July 29, 2019.

       It is so ORDERED.
Judge’s signature: ____/s/ Laura C. Higley___
                    Acting individually  Acting for the Court
Date: __July 26, 2019___